EXHIBIT A
19-22721-rdd Doc9 Filed 04/15/19 Entered 04/15/19 21:17:21
Pg 1 of 20

Fill in this information to identify the case:

t
Debtor name Hampstead Global, LLG

 

Southern District of New York

United States Bankruptcy Court for the:

19-22721

(State)
Case number (If known):

 

 

Official Form 206Sum

 

Main Document

[7 ]check if this is an
amended filing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Assets and Liabilities for Non-Individuals 12/15
Summary of Assets
1. Schedule A/B; Assets—Real and Personal Property (Official Form 206A/B)
1a. Real property: 0.00
Copy line 88 from SCHEdUIC A/B .esssssssesnsisnnsinsinetiestinenesiniasesistiisiiusiusiunuiinuiistiiieeeeecesecce 9 rt
ib. Total personal property: ¢ _§,300,000.00
Copy line 914 from Schedule A/B.iesssessessssssssssnnsseinesastastssisssiusssiunsasisssinssinsiniuiasuisitiseseeeeeecccce ———
Po
1c, Total of all property: $ 6,300,000.00
Copy line 92 from SCHEQUIG A/B ....sssssessnsisstssunenetinitiatutiasissiisstiiusiutunanpanustniseeee —
Ea Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D) 20,000.00
; .
Copy the total dollar amount listed in Column A, Amount of Claim, from line 3 of SChEQUIO D cssseccsssessescsseessecssssessescccersensee $a
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured clalms: 0.00
Copy the lolal clalms from Part 1 from line 64 Of SChEGUIO E/Fisssesssssussisssosenssuntusnnonsnusiunsnusutsnsseeeese $I
3b. Total amount of claims of nonpriority amount of unsecured claims: +5 1,748,007.75
Copy the total of the amount of claims from Part 2 from line 6b of SCHEAUE E/F .sceeserssssssssessssvessnvssssstsssssvescstcsnsssessesens

4, Total Mabtltles uc. ssscsscsesssesssescsessesees savavon eng dbahePaSedGlepeilGareuneeeess
Lines 2 + 3a + 3b

Official Form 206Sum Summary of Assets and Llabllitles for Non-Individuals

 

 

$__1,768,007.75

 

 

 

Dace 1
19-22721-rdd Doc9 Filed 04/15/19 Entered 04/15/19 21:17:21 Main Document

Fill in this information to identify the case:

  

Debtor name Hampstead Global, LLC

 

United States Bankruptcy Court for the: Southern District of New York

Case number (If known): 19-22721 U) Check if this is an
amended filing

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 42/15

Disclose all property, real and personal, which the debtor owns or In which the debtor has any other legal, equitable, or future Interest. Include
all property In which the debtor holds rights and powers exercisable for the debtor's own benefit. Also Include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule AJB, Ilst any executory contracts or unexplred
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Officlal Form 206G).

Be as complete and accurate as possible, if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also Identify the form and IIne number to which the additlonal Informatlon applies. If an
additional sheet Is attached, Include the amounts from the attachment In the total for the pertinent part.

 

For Part 1 through Part 11, Ilst each asset under the appropriate category or attach separate supporting schedules, such as a flxed asset
schedule or depreciation schedule, that gives the detalls for each asset in a particular category. List each asset only once. In valuing the
debtor's Interest, do not deduct the value of secured clalms. See the Instructions to understand the terms used In this form.

| part | Cash and cash equivalents

 

| 4, Does the debtor have any cash or cash equivalents?

EK) No. Go to Part 2.
Yes. Fill in the information below.

| All cash or cash equivalents owned or controlled by the debtor Current value of debtor’s
Interest
2. Cash on hand ¢ 0.00

| 3, Checking, savings, money market, or flnanclal brokerage accounts (Identify all)

 

| Name of institution (bank or brokerage firm) Type of account Lasl 4 diglts of account number
3.4, TD Bank Checking $.0.00
3.2. $

 

| 4. Other cash equivalents (Identify all)

 

 

 

 

41,
4.2. 4

5, Total of Part 1 ¢ 0.00
Add ilnes 2 through 4 (Including amounts on any additional sheets). Copy the total to line 80.

 

Pea Deposits and prepayments

 

 

6. Does the debtor have any deposits or prepayments?

OU) No. Go to Part 3.

Yes, Fill in the Information below.

Current value of
debtor's Interest

7. Deposits, Including securlty deposits and utility deposits

Description, including name of holder of deposit
7.4, Payment to Stacks Bowers related to purchase of www.colns.com $ 300,000.00

7:2. $

 

Official Form 206A/B | Schedule A/B: Assets — Real and Personal Property page 1
|
peptor L9-2@ahgebssAtba, oc 9 Filed 04/15/19 rte OM /18 142, Bait hinin 1oMB}9 Document
Nome Fr

 

8. Prepayments, Including prepayments on executory contracts, leases, Insurance, taxes, and rent

Description, Including name of holder of prepayment

 

 

 

 

 

 

8.1, $
8.2, $

9. Total of Part 2, § 300,000.00
Add lines 7 through 8. Copy the total to line 81. ;

Eres Accounts recelvable

10. Does the debtor have any accounts recelvable?

No. Go to Part 4.
( Yes. Fill In the information below.

 

Current value of debtor's

 

 

 

 

 

 

 

Interest
11. Accounts recelvable
14a. 90 days old or less: = = sessceee DD $
face amount doubtful or uncollectlble accounts
114b. Over 90 days old: S 55 sess > $
face amount doublful or uncollectible accounts
12. Total of Part 3 $
Current value on lines 11a + 114b = line 12. Copy the total to line 82.
arn Investments
13. Does the debtor own any investments?
No. Go to Part 5.
Q) Yes. Fill in the Information below.
Valuation method Current value of debtor's

used for current value Interest

14. Mutual funds or publicly traded stocks not Included In Part 1
Name of fund or stock:
14.1, $

14,2, $

 

15. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses,
Including any Interest in an LLC, partnership, or Joint venture

Name of entity: % of ownership:

 

 

 

 

 

 

15.1. % $

15.2. % $
16. Government bonds, corporate bonds, and other negotlable and non-negotlable

instruments not Included In Part 1

Describe:

16.1, $

16.2. $
17. Total of Part 4 §

 

 

 

Add lines 14 through 16. Copy the total to line 83.

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2
Debt 19- Fidiheaibed Global, wDboc 9 Filed 04/15/19 Entered 04/15/19 21:17:21 is-ain Document
eblor Fevn -Pg A of 20 ase number (if knows)

ii Inventory, excluding agriculture assets

 

 

|
| 18. Does the debtor own any Inventory (excluding agriculture assets)?

No. Go to Part 6.
C) Yes. Fill in the Information below.

General description Date of the last Net book value of = Valuatlon method used Current value of
physical Inventory debtor's Interest for current value debtor's Interest

(Where avallable)

| 19. Raw materlals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wmTooTyw © §
| 20. Work In progress
wmTooTw 8 §
| 21. Finished goods, Including goods held for resale
MMToDIYw §
' 22, Other Inventory or supptles
wmaTooTWW § ‘
23, Total of Part 5 5
Add lines 19 through 22. Copy the total to line 84,
24. Is any of the property Ilsted In Part 5 perlshable?
CI No
O) Yes
' 25. Has any of the property Ilsted In Part 5 been purchased within 20 days before the bankruptcy was flled?
C} No
LI Yes, Book value Valuation method Current value
26, Has any of the property listed In Part 5 been appralsed by a professional withln the last year?
O No
| QQ) yes
faa Farmling and flshing-related assets (other than tItted motor vehicles and land)
| 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
() No. Go to Part 7.
| (2 Yes. Fill in the Information below.
General description Net book value of Valuation method used Current value of debtor's
debtor's Interest for current value Interest
(Where available)
28. Crops—elther planted or harvested
§ $
| 29. Farm animals Examples: Livestock, poultry, farm-raised fish
| s §
30. Farm machlnery and equipment (Other than titled motor vehicles)
$ $
31. Farm and fishing supplies, chemicals, and feed
$ $
32. Other farming and flshing-related property not already Ilsted In Part 6
$ $

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3
19-22 febas eb. oc 9 Filed 04/15/19 Entered 04/15/19 21:17:21 , Main,Document

 

 

Debtor tame Pg 5 of 20 Caso number (i knawn}
33. Total of Part 6,
Add lines 28 through 32. Copy the total to line 85.
34, Is the debtor a member of an agricultural cooperative?
LI No
Q) Yes. Is any of the debtor's property stored at the cooperative?
OQ) No
C) Yes
35, Has any of the property listed In Part 6 been purchased withIn 20 days before the bankruptcy was flled?
QI No

C) Yes. Book value $ Valuation method Current value $

36, Is a depreciation schedule available for any of the property listed In Part 67

CI No
O Yes

37. Has any of the property listed in Part 6 been appralsed by a professional within the last year?

LU) No
OC Yes

Office furniture, flxtures, and equlpment; and collectibles

38, Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

No. Go to Part 8.
C1) Yes. Fill in the information below.

Net book value of Valuation method
debtor's Interest used for current value

(Where avallable)

General description

39. Office furniture

 

 

 

Current value of debtor's
Interest

 

 

 

 

$
40. Office fixtures
$ $
41. Office equlpment, Including all computer equipment and
communication systems equipment and software
$ __ $

 

42. Collectlbles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collectlons, memorabilia, or collectibles

 

 

 

 

 

 

 

42.1 $
42.2 §
42.3 $

 

43. Total of Part 7.
Add lines 39 through 42, Copy the total to IIne 86.

44, Is a depreciation schedule avallable for any of the property listed In Part 7?

QO No
QO) ves

45. Has any of the property Ilsted in Part 7 been appralsed by a professional within the last year?
U1 No
L) Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

 

page 4

 

 
Debtor

19-22% 2tst tba, oC 9 Filed 04/15/19 Entered 04/15/19 21:17:21 ;9Maja;Document

 

 

Name Pg 6 of 20 Case number (if kngw)

Machinery, equipment, and vehicles

 

 

46. Does the debtor own or lease any machIinery, equipment, or vehicles?

No. Go to Part 9.
() Yes. Fill In the Information below.

General description Net book value of Valuation method used
debtor's Interest for current value

Include year, make, model, and Identiflcatlon numbers (I.e., VIN,
ngs y a al ( (Where avallable)

HIN, or N-number)

47. Automoblles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Current value of
debtor's Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.4 $ $

47.2 5 $

47.3 § $

ATA $ $

48. Watercraft, trallers, motors, and related accessories Examples: Boats,

trallers, motors, floating homes, personal watercraft, and flshing vessels

48.1 $ $

48.2 § $
49, Alrcraft and accessories

49.1 $

49,2 $ $
50, Other machlnery, fixtures, and equipment

(excluding farm machinery and equipment)

$ $

51, Total of Part 8, 5

Add lines 47 through 50, Copy the total to line 87.

52, Is a depreciation schedule available for any of the property listed In Part 87

CO) No
OQ Yes

53. Has any of the property Ilsted In Part 8 been appralsed by a professional within the last year?
UO No
C) Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

page 5

 
Debtor

Part 9:

54,

55,

19-22dpedarcdieba, Pooc 9 Filed 04/15/19 Entered 04/15/19 21:17:21 j9Mata;Document

Case number (if knawe,

 

Pg-7 of 20

 

Name

Real property

Does the debtor own or lease any real property?

No. Go to Part 10.

C) Yes. Fill in the information below.

Any bullding, other Improved real estate, or land which the debtor owns or In which the debtor has an Interest

Valuatlon method used
for current value

Net book value of
debtor's Interest

(Where available)

Nature and extent
of debtor's Interest
In property

DescrIption and locatlon of property

Include street address or other description such as
Assessor Parcel Number (APN), and type of property
(for example, acreage, factory, warehouse, apartment
or office building), if available.

Current value of
debtor's Interest

 

 

 

 

55.1

$ $
65,2

$ §
§5.3

§. §
56. Total of Part 9, ¢

57.

58.

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets, Copy the total to line 88.

Is a depreciation schedule avallable for any of the property Ilsted In Part 9?

C) No

C) Yes

Has any of the property listed In Part 9 been appralsed by a professional within the last year?
L) No

C) Yes

Et Intanglbles and Intellectual property

59,

60.

61.

62.

63.

64,

65.

66,

Official Form 206A/B

 

 

 

Does the debtor have any Interests In Intanglbles or Intellectual property?
U) No. Go to Part 11.
Yes, Fillin the information below,

Valuation method
used for current value

Net book value of
debtor's Interest

(Where available)

General description

Patents, copyrights, trademarks, and trade secrets

Current value of
debtor’s Interest

 

 

 

 

 

 

 

 

 

$ $

Internet domaln names and websites
5,000,000.00+ 5,000,000.00 +

www.colns.com and www.rarex.com $ 5
Licenses, franchises, and royalties

$ $
Customer lists, malling lists, or other compilations

$ $
Other Intanglbles, or Intellectual property : ;
Goodwill

$ $
Total of Part 10. § 5,000,000.00

Add lines 60 through 65. Copy the total to line 89.

Schedule A/B: Assets — Real and Personal Property

 

 

page 6

 

 
» 72.

 

a 19-22 (Added. ec 9 Filed 04/15/19 Entered 04/15/19 21:17:21 , jMajy,Document

67.

68.

69.

70.

71,

73.

74,

75,

76.

77.

78.

79,

 

Pa 8 of 20 Case number (if knew}

Name

Do your Ilsts or records Include personally Identlflable Information of customers (as defined In 11 U.S.C. §§ 101(41A) and 107)?
No

UL) Yes

Is there an amortization or other similar schedule available for any of the property Ilsted In Part 107

ld No

QO) Yes

Has any of the property listed In Part 10 been appralsed by a professional within the last year?

QL) No

Yes

All other assets

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

C1) No. Go to Part 12,

Yes. Fill in the information below.
Current value of

debtor's Interest

Notes recelvable
Description (include name of obligor)

 

 

 

 

 

 

_ = $
Total face amount doubiful or uncollectibla amount
Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
Tax year $
Tax year $
Tax year $
Interests in Insurance pollcies or annultles
$

 

Causes of actlon against third parties (whether or not a lawsult
has been filed)

Potential Legal Claims against Stacks Bowers related to infringement of IP of www.coins.com and other related claims
Nature of clalm Violation for unauthorized use of IP

g 1,000,000,00

 

 

Amount requested g 1,000,000.00

Other contlngent and unilquldated clalms or causes of actlon of
every nature, Including counterclaims of the debtor and rights to
set off clalms

 

 

 

 

 

 

$
Nature of clalm
Amount requested $
Trusts, equitable or future Interests in property
5 |
Other property of any kind not already listed Examples: Season tickets,
country club membership
|
$
Total of Part 11. g 1,000,000.00

Add lines 71 through 77. Copy the total to line 90.

 

 

 

Has any of the property Ilsted In Part 11 been appralsed by a professional within the last year?
No
C) Yes

Official Form 206A/B8 Schedule A/B: Assets — Real and Personal Property page 7
Debtor

19-22hebsbEGba, oc 9 Filed 04/15/19 Entered 04/15/19 21:17:21 4gajg Document

 

Name

In Part 12 copy all of the totals from the earlier parts of the form.

80.

81,

82,

83.
84.

85.

86.

87.

88.
89.

90.

91,

92.

Officlal Form 206A/B_—,

Pg-9 of 20

Case number (if kaw)

 

Type of property

Cash, cash equivalents, and flnanclal assets. Copy line 5, Part 1.

Deposits and prepayments. Copy line 9, Part 2.

Accounts recelvable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.
Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machlnery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9. . .cccccccseeseesscsresssecsscsscarecrencsevsesersereeceveacs

Intangibles and Intellectual property. Copy line 66, Part 10.

Current value of
personal property

$ 0.00

$ 300,000.00

$ 0.00

0.00
$

5 0.00

0.00
3°?

$ 0.00

0.00
$

$ 5,000,000.00
1,000,000.00

 

All other assets, Copy line 78, Part 11. + $
6,300,000.00
Total. Add lines 80 through 90 for each colUMN, ......e cc csececseesseee 91a, $n

Total of all property on Schedule A/B. Lines 91a + 91b = 92.......

 

 

 

Current value
of real property

 

 

¢.0.00

 

 

 

F 9b,

 

0.00

 

6,300,000,00

Schedule A/B: Assets — Real and Personal Property

 

 

6,300,000.00

 

page 8

 
19-22721-rdd_ Doc9 _ Filed 04/15/19 _ Entered 04/15/19 21:17:21 Main Document

Fill in this information to identify the case:

 
 

Hampstead Global, LLC

Debtor name

United States Bankruptcy Court for the: Southern District of Newisi¥onk __
{State)

 

19-22721
(] Check if this is an

amended filing

Case number (If known):

Official Form 206D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule D: Creditors Who Have Claims Secured by Property 12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.
List Creditors Who Have Secured Clalms
2. List In alphabetical order all creditors who have secured claims. If a creditor has more than one Geis tal i 7
secured claim, list the creditor separately for each claim. OE ea alue of collateral
Do not deduct the value that supports thls
Creditor's name Describe debtor's property that is subject to a lien of collateral. clalm
GREENBERG & LIEBERMAN, LLC www.coins.com and related IP
$5,000.00 $5,000,000.00
Credltor’s malling address
1775 Eye Street NW sulte 1150
Washington, DC 20006
Deserlbe the Ilen
Creditor’s emall address, If known Right to payment as escrow agent
Is the creditor an Insider or related party?
Date debt was incurred Wd No
Last 4 digits of account Q Yes
number Is anyone else Ilable on this clalm?
Do multiple creditors have an Interest In the (4 No
same property? O) Yes. Fill out Schedule H: Cadebtors (Officlal Form 206H).
No
O) Yes. Specify each creditor, Including thls creditor, As of the petition filing date, the claim is:
Check all that apply.
Q Contingent
Q Unliquidated
QO) Disputed
itor’ D i : bject t i
el Cree TE Sec roup escribe debtor's property that Is subject to a Ilen
Rarex.com and related IP $15,000.00 $1500.00
Creditor's mailing address
2811 colorado ave #1
Santa Monica, CA 90404
Creditor's email address, If known
Date debt was Incurred cescube Walia .
Last 4 digits of account Agreement you made, Security Agreement
b
mamver ls the creditor an Insider or related party?
Do multiple creditors have an Interest In the No
same property? O Yes
No . Is anyone else liable on thls claim?
QO Yes. Have you already specified the relative @ No
priority? .
O No. Specify each creditor, Including this CO) Yes. Fill out Schedule H: Codebtors (Official Form 206H).
creditor, and Its relative priority. As of the petition fillng date, the clalm !s:
Check all (hat apply.
Q Contingent
C) Yes. The relative priority of creditors is 1 unliquidated
specified on tines Q Disputed
3, Total of the dollar amounts from Part 1, Column A, Including the amounts from the Additional $20,000.00
Page, if any.
Official Form 206D Schedule D; Creditors Who Have Claims Secured by Property page 1 of 2

 
19-22721-rdd Doc9 Filed 04/15/19 Entered 04/15/19 21:17:21 Main Document

Debtor Hampstead Global, LLC

Pg 11 of 20

 

Name

aa List Others to Be Notified for a Debt Already Listed In Part 1

Caso number tif known)

19-22721

 

Name and address

List in alphabetical order any others who must be notifled for a debt already listed In Part 1. Examples of entities that may be listed are collectlon
agencles, assignees of claims llsted above, and attorneys for secured creditors.

If no others need to be notifled for the debts Ilsted In Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

On which IIne in Part 4 Last 4 digits of
did you enter the account number
related creditor? for this entity

Line 2,

 

Line 2, __

 

Line2.___

 

Line 2.__

 

Line 2,

 

Line 2.__

 

Line 2.

 

Line 2.

 

LIne 2.

 

Line 2.

 

LIne 2.

 

Line 2,

 

Line 2.

 

 

Form 206D Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

Line 2.

page 2 of 2_

 
5/19 21:17:21 Main Document

Fill in this information to identify the case:

Debtor Hampstead Global, LLC

 

United Slates Bankruptcy Court for the: Southern District of New York
19-22721

Case number
{If known)

 

 

L) Check if this is an
amended filling

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 412/15

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries In Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

re List All Creditors with PRIORITY Unsecured Clalms

4. Do any creditors have priority unsecured clalms? (See 11 U.S.C, § 507).
No. Go to Part 2,
CI Yes. Go toline 2.

2, List In alphabetical order all creditors who have unsecured claims that are entitled to priority In whole or In part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additlonal Page of Part 1.

 

 

 

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C, § 507(a) ( )

 

 

Total clalm Priority amount
Priority creditor's name and mailing address As of the petition fillng date, the claim Is: $ 5
Check ail that apply.
Q Contingent
CQ) Unliquidated
O Disputed
Basis for the clalm:
Date or dates debt was Incurred
Last 4 digits of account Is the clalm subject to offset?
number QO No
O Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
2.2 Prlorlty creditor's name and malling address As of the petition filing date, the claim Is: 5
Check all that apply.
QO Contingent
Q) Unliquidated
O) Disputed
Date or dates debt was Incurred Easisioriictcletin:
Last 4 diglts of account
number 2 Is the clalm subject to offset?
O No
Specify Code subsection of PRIORITY unsecured Cl Yes
clalm: 11 U.S.C. § 507(a)(___)
Py Priority creditor's name and mailing address As of the petition filing date, the claim Is: . 7
Check all that apply.
QO) Contingent
Q) Unliquidated
QO Disputed

Basis for the clalm:

Is the clalm subject to offset?

No
OQ Yes

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

page 1 of 6

 
Debtor LO-AabAdeeada, Doc 9 Filed 04/15/19

Entered 04/15/19, 21,.1,7,21 ictdanz Document
— Pg 13 of 20

are List All Creditors with NONPRIORITY Unsecured Claims

 

unsecured clalms, fill out and altach the Additional Page of Part 2,

| Nonpriority creditor's name and malling address
Ari Gali

2811 Colorado Ave #1
Santa Monica, CA, 90404

Date or dates debt was Incurred

Last 4 digits of account number

3.2] Nonpriority creditor's name and malling address
Barbara EtInson

5150 Macdonald Ave
Cote Saint Luc, H3X2V7

Date or dates debt was Incurred

Last 4 digits of account number

3, Ltst In alphabettcal order all of the creditors with nonpriorlty unsecured clalms. If the deblor has more than 6 creditors with nonpriority

As of the petition filing date, the claim Is:
Check all that apply.

QO Contingent

Q Unliquidated

Q) Disputed

For services rendered and advances made

Basis for the claim:

Is the clalm subject to offset?

No
O yes

As of the petition filing date, the clalm is:

Cheek all that apply.

Contingent
Q) Unliquidated
OQ) Disputed

Basls for the clalm:

Monies Loaned / Advanced

Is the claim subject to offset?

No
QO) Yes

¢ 105,000.00

5 150,000.00

Amount of clalm

 

 

3} Nonpriorlty creditor's name and malting address
Bowse Law Group, P.C.

801 S. Figueroa St., 25th Floor

Los Angeles, CA, 90017

Date or dates debt was Incurred

As of the petition filing date, the claim Ts:

Check all that apply.

QO Contingent

O) unliquidated
Disputed

Basls for the clalm:
Services

Is the clalm subject to offset?

s_2,000.00

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account number

Offlcial Form 206E/F

Last 4 digits of account number fd No
Q) Yes
3.4] Nonprilorlty creditor's name and malling address As of the petition filing date, the clalm Is: 720.00
Carmen Marx Check ail that apply. $. =
Wagramerstrasse 17-19 1220 Q) Contingent
Vienna Austria QO Unliquidated
QO) Disputed
Basls for the clalm:
Date or dates debt was Incurred Is the claim subjact to offset?
(4 No
Li d b
ast 4 diglts of account number aor
3.5] Nonpriority creditor's name and mailing address As of the petitlon filing date, the claim Is:
Corporate Filings LLC Check all that apply, . $ 45.00
a Gould St Q Contingent
7001 Q) unliquidated
Sheridan, WY, 82801 Q Disputed
Basis for the clalm: Services
Date or dates debt was Incurred Is the clalm subject to offset?
Last 4 digits of account number No
QO Yes
3.6 Nonpriority creditor's name and malling address As of the petition fillng date, the clalm is: 10.00
Digital Ocean LLC Check all that apply. § -
101 6th Ave QO) Contingent
New York, NY, 10013 Q Unliquidated
O Disputed

Basls for the clalm:

Is the claim subject to offset?

Y No
C)_ Yes

Schedule E/F: Creditors Who Have Unsecured Clalms

 

page 2 of 6
bebtor L9-#avidderdaba.Boc 9 Filed 04/15/19 Entered 04/15/49, 2d Gitdy 1 ave Document

 

 

Namo

rant 2: | Additlonal Page

Pg 14 of 20

 

Copy this page only If more space Is needed, Continue numberlng the Ines sequentlally from the
previous page. If no additional NONPRIORITY creditors exist, donot fill out or submit this page.

As of the petition flllng date, the claim is:

Amount of clalm

 

 

 

 

 

Josh Perzow
5875 Cavendish Blvd
Montreal, Quebec, H4W2X3

Date or dates debt was Incurred

Last 4 digits of account number

Check all that apply.
O Contingent
QO Unliquidated
QO Disputed

7
3. |Nonpriority creditor's name and malling address
a ; , Check all that apply. $ 300.00
Division of Corporations Q Contingent
John G. Townsend Bldg QO) uUnilquidated
401 Federal Street Suite 4 O Disputed
Dover, DE, 19901
Basls for the clalm: Services
Is the claim subject to offset?
ul
Date or dates debt was Incurred 7 ves
Last 4 digits of account number
8
. Nonprlorit ditor’ d maill dd
B.__|] Nonprtority creditor's name end malling addrese As of the petition flling date, the claim Is: 10.00
Google Gsuite Check all that apply. ti
1600 Amphitheatre Parkway Q Contingent
Mountain View, CA, 94043 Q Unliquidated
Q Disputed
Basis for the clalm: Services
Date or dates debt was Incurred Is the clalm subject to offset?
v
Last 4 digits of account number og a
9
. N torit ditor’ d I d
3. onpr ority creditor's name and mailing address As of the petition fillng date, the clalm Is: 250.00
Identity digital Check all that apply. $ -
193 Avenue A U Contingent
New York, NY, 10009 QO) unliquidated
O) Disputed
Basls for the clalm:
Date or dates debt was Incurred Is the claim subject to offset?
Last 4 digits of account number Q No
Yos
i
3, Nonpriorlty creditor's name and malllng addre
S| P Y 2 9 =? As of the petition fillng date, the clalm Is: $ { 80,000.00

 

Basls for the clalm: Monies Loaned / Advanced

Is the clalm subject to offset?
(Jd No
QO Yes

 

alll | Nonpriority creditor’s name and malling address

Julie Aaron
2811 colorado ave #1
Santa Monica, CA, 90404

Date or dates debt was Incurred

 

Last 4 digits of account number

 

As of the petition filing date, the clalm Is:

Check all that apply.
Q Contingent
QO Unliquidated
Q Disputed

Basls for the claim:

Is the claim subject to offset?
v No

Q Yes

3325.00

 

 

Offlcial Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

page 3 of 6
Debtor 19-29 PIE Hoc 9 Filed 04/15/19 Entered 04/15/40 aid ti2d, 1 94ae Document
Pg 15 of 20

Name

 

 

a Additlonal Page

Copy this page only If more space Is needed. Continue numbering the IInes sequentlally from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit thls page.

Amount of clalin

 

 

 

Sam Katz

Urban Place Migdal Shalom 2
Montefiore St

Tel Aviv-Yafo Isreal

Date or dates debt was Incurred

Last 4 digits of account number

Check all that apply.
QO Contingent
O) Unliquidated
CQ) Disputed

Basis for the clalm:

Is the clalm subject to offset?

WW No
QO Yes

g 2) Nonprlority creditor's name and maillng address As of the petition fillng date, the clalm Is: 1.250.00
One Unit Check all that apply. $: :
Q Contingent
228C Stanley Street Q) Unliquidated
Singapore, 06873 O Disputed
Basls for the clalm: Services
Is the claim subject to offset?
No
Date or dates debt was Incurred O
Yes
Last 4 diglts of account number
13
3. Nonpriorlty credltor’s nam d maill dd
— j"ere —_ ooo As of the petitlon fillng date, the clalm Is: 1.000.00
Regus Check ail thal apply. $s :
520 White Plains Rd QO Contingent
J Untiquidated
Tarrytown, NY, 10591 C) Disputed
Basls for the claim: Lease
Date or dates debt was Incurred Is the clalm subject to offset?
“% No
Last 4 digits of account number O Yes
{4
i N lorlt ditor’ d malll dd
3... | Nonpriorlty creditor's name and malling address As of the petition fillng date, the claim Is: 5.750.00
Ross Stokes Check all that apply. $21 .
53b grange road Q Contingent
03-02 spring grove ) Unliquidated
Singapore, 249565 Q Disputed
Basis for the claim: Services
Date or dates debt was Incurred ls the claim subject to offset?
Last 4 digits of account number ” No
OQ Yes
ge |Nonpriority creditor's name and mailing address ! h im Is:
As of the petition filing date, the claim Is: 5 1,220.00

 

3 16
Stack?s Bowers Numismalics, LLC
1231 East Dyer Road Sulle 100
Santa Ana, CA, 92705

Nonpriority creditor's name and malllng address

Date or dates debt was Incurred

Last 4 dlglts of account number

 

 

Officlal Form 206E/F

As of the petitlon filing date, the clalm Is:

Check ail that apply.

QO Contingent

OQ Unliquidated
Disputed

Basis for the claim:

|s the claim subject to offset?

No
Yes

Schedule E/F: Creditors Who Have Unsecured Clalms

$ 1,300,000.00

Unsecured Loan Repayments

 

page 4 of 6
Debtor 19-2277BMadAebal EVoc 9 Filed 04/15/19 Entered 04/15/4.Q.2dnibiGidde 1 What? Document
Pg 16 of 20

Name

Addltlonal Page

 

gt Nonpriority creditor’s name and malling address

T Mobile Bankruptcy Team
PO Box 53410
Bellevue, WA, 98015

Date or dates debt was Incurred

Last 4 digits of account number

Copy this Page only if more space Is needed. Continue numbering the IInes sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

As of the petition flllng date, the claim Is:

Check ail that apply.
QO) Contingent
Q) Unliquidated
QO Disputed

Amount of clalm

5102.75

Basls for the clalm: Telephone / Internet services

Is the clalm subject to offset?
No
QO Yes

 

1

 

 

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

 

Officlal Form 206E/F

Check all that apply.
Q Contingent
QO) unliquidated
O Disputed

Basis for the clalm:

Is the claim subject to offset?

No
QO) Yes

Schedule E/F: Creditors Who Have Unsecured Clalms

8
F Nonprlority creditor's nam d mailing add
3 |Nenp y ereemor’s —_——e As of the petition fillng date, the clalm Is: $ 95.00
The Rocket Sclence Group, LLC Check all that apply. :
675 Ponce de Leon Ave NE QO Contingent
Suite 5000 QO unliquidated
Atlanta, GA, 30308 QO] Disputed
Basls for the clalm:
Date or dates debt was Incurred Is the clalm subject to offset?
* No
Last 4 digits of account number O Yes
ditor'
3,____ | Nonprlorlty creditor's name and mailing address As of the petition fillng date, the ctalm is:
Check ail that apply. $
QO Contingent
OQ unliquidated
QO) Disputed
Basls for the claim:
Date or dates debt was Incurred Is the clalm subject to offset?
Last 4 digits of account number Q oe
3. Nonprlorlty creditor's name and mailing address
B__ | P y : As of the petition flling date, the clalm Is:
Check ail that apply. $
Q Contingent
Q Unliquidated
O) Disputed
Basis for the clalm:
Date or dates debt was Incurred Is the clalm subject to offset?
UJ No
Last 4 digits of account number O Yes
' Nonprlorlty creditor's name and malling address
s__ | priority : As of the petition fillng date, the clalm Is: $

 

 

page 5 of 6
Debtor 19-22 PRR “Soc 9 Filed 04/15/19 Entered 04/15/4.% 246-024, 1RaPDocument
“ene Pg 17 of 20

Total Amounts of the Priority and Nonpriorlty Unsecured Clalms

5, Add the amounts of prlority and nonprlority unsecured clalms.

Total of clalm amounts

5a, Total clalms from Part 1 5a. ¢ 9.00

5b. Total clalms from Part 2 5. *F § 1,748,007.75

 

6c. Total of Parts 1 and 2 bo g 1,748,007.75
Lines 5a + Sb = 5c, .

 

 

 

 

 

 

Officlal Form 206E/F Schedule E/F: Creditors Who Have Unsecured Glalms pane 6 of 6 :
19-22721-rdd Doc9Q Filed 04/15/19 Entered 04/15/19 21:17:21 Main Document
()

  

Fill in thls information to identify the case:

Debtor name Hampstead Global, LLC

 

United Slates Bankruptcy Court for the: Southern District of New York

Case number (If known): 19-22721 Chapter i

 

Q) Check if this Is an
amended fillng

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space Is needed, copy and attach the additional page, numberlng the entrles consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

OQ) No. Check this box and file this form with the court with the debtor's other schedules, There is nothing else to report on this form.
Yes. Fill in all of the Information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
Form 206A/B).

2. LIst all contracts and unexplred leases State the name and mailing address for all other partles with
whom the debtor has an executory contract or unexpired lease

 

 

 

Lease of Regus
7 Btate what theweoniad! or White Plains Road Suite 500 520 White Plains Rd
11] lease Is for and the nature
of the debtor’s Interest 1 acytown, NY Tarrytown, NY, 10591
11 MONTHS

State the term remaining

List the contract number of
any government contract

 

 

State what the contract or
2.2| lease Is for and the nature
of the debtor's Interest

 

 

State the term remaining

List the contract number of
any government contract

 

State what the contract or
2.3| lease Is for and the nature
of the debtor's Interest

State the term remaining

List the contract number of
any government contract

 

State what the contract or
lease Is for and the nature
of the debtor's Interest

2.4

State the term remaining

List the contract number of
any government contract

 

State what the contract or
2.5| lease Is for and the nature
of the debtor's Interest

State the term remalning

List the contract number of
any government contract

 

 

 

' Officlal Form 206G Schedule G: Executory Contracts and Unexplred Leases : page 1 of |
19-22721-rdd Doc9 Filed 04/15/19 Entered 04/15/19 21:17:21 Main Document

Fill in this Information to Identify the case:

  

Debtor name Hampstead Global, LLC

 

United States Bankruptcy Court for tha: Southern District of New York

 

Case number (IF known): ered

 

QO) Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12/45

Be as complete and accurate as possible. If more space Is needed, copy the Additlonal Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

 

1. Does the debtor have any codebtors?
14 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

O Yes

2. In Column 1, list as codebtors all of the people or entities who are also Ilable for any debts listed by the debtor In the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, Identify the creditor to whom the debt Is owed and each
schedule on which the creditor is listed. If the codebtor Is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor Column 2: Creditor

Check all schedules

Name Mailing address Name that apply:

21

ooo
amo
Tr

 

2.2

ooo
omo
mn

 

2.3

ooo
a
5

 

2.4

a
m
mn

 

2.5

 

2.6

ooo
amo
1

 

 

Official Form 206H 1 Schedule H: Codebtors page 1 of |

 
19-22721-rdd Doc9Q Filed 04/15/19 Entered 04/15/19 21:17:21 Main Document
ry a

  

Fill in this information to identify the case and this filing:

Debtor Name Hampstead Global, LLC

 

United States Bankruptcy Court for the; Southern District of New York

 

Case number (if known): 19-22721

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

 

 

An Individual who Is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and Ilabllitles, any other document that requires a declaration that Is not Included In the document,
and any amendments of those documents. This form must state the Individual’s position or relatlonship to the debtor, the Identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud Is a serlous crime, Making a false statement, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

eee Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another Individual serving as a representative of the debtor in thls case.

| have examined the information in the documents checked below and {| have a reasonable belief that the Information is true and correct:

8

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Officlal Form 206E/F)
Schedule G; Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Offlclal Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Officlal Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Officlal Form 204)

O O OfbBBABBSA

Other document that requlres a declaration

| declare under penalty of perjury that the foregoing Is true and correct, J
Executed on 04/15/2019 X /s/ Adam recone fu fT Lj,
MM/DD/ YYYY Signature of individual signinglon betta of debtor

Adam Perzow

Printed name

Sole Member

Position or relationship to debtor

 

 

Officlal Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
